Grant, J.
The defendant agreed with the plaintiff to feed and properly care for a mare and colt for a certain length of time. Defendant received and kept them. Plaintiff paid the consideration agreed upon, and after-wards brought this suit, to recover damages for the alleged failure to feed and care for them as the contract provided. Plaintiff received verdict and judgment for $25.
Two errors, are assigned:
1. Plaintiff was asked the breed of the mare. To this defendant’s counsel said, “ Objected to as incompetent.” The objection was not sufficiently specific, and cannot be *189considered, since the ground of the objection was not apparent. Stevens v. Hope, 52 Mich. 65; Rivard v. Rivard, ante, 97, and authorities there cited.
2. Plaintiff introduced evidence tending legitimately to show that the animals were returned in bad condition, and that this was due to want of proper care and food. It was not error to instruct the jury that the burden of proof was then cast upon the defendant to show other cause, if there was any, for their bad condition. Collins v. Bennett, 46 N. Y. 490.
Judgment affirmed.
Montgomery, Hooker, and Moore, JJ., concurred. Long, C. J., did not sit.